Title: To George Washington from Wilhelm von Knyphausen, 23 November 1781
From: Knyphausen, Wilhelm von
To: Washington, George


                  
                     Sir
                     New York Novr 23d 1781
                  
                  The distressed situation of the Hessian Soldiers Prisoners of War in Philadelphia induces me to apply to Your Excellency for a Passport for an Officer to proceed to that City with Money for their Relief under whatever restrictions you may judge requisite; and should the indulgence be granted I would wish to employ Lieutenant Sobbe of my Regiment upon this business.  I have the Honor to be Sir Your most obedient and most humble Servant
                  
                     Knyphausen
                     
                  
               